Citation Nr: 0119857	
Decision Date: 08/01/01    Archive Date: 08/10/01

DOCKET NO.  98-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating on the basis of 
individual unemployability.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


REMAND

The appellant served on active duty from November 1942 to 
November 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the claim for a total 
disability rating on the basis of individual unemployability.

The appellant seeks a total rating on the basis of individual 
unemployability.  His service connected disabilities are as 
follows:  Bilateral hearing loss, 40 percent, effective from 
November 1991; post traumatic stress disorder, 30 percent, 
effective from November 1997; duodenal ulcer, 20 percent, 
effective since September 1961; tinnitus, 10 percent, 
effective from November 1991; and residuals of tonsillitis, 0 
percent, effective from November 1948.  As of November 1991, 
the combined service-connected disability rating was 60 
percent.  As of November 1997, the combined service-connected 
disability rating was 70 percent.

The record reflects that the appellant had a favorable 
decision from the Social Security Administration, which 
included consideration of his age and nonservice-connected 
disabilities.

The appellant along with his attorney appeared for a May 2001 
hearing before the undersigned.  It was then noted for the 
record that VA treatment records dated since 1998 had not 
been associated with the claims file.  The veteran's attorney 
offered to obtain these records, and the record was left open 
for 30 days for the submission of these records.  None have 
since been associated with the veteran's claims folder.  VA 
is held to have constructive notice of documents generated by 
the VA, even if the documents have not been made part of the 
record in a claim for benefits.  Bell v. Derwinski, 
2 Vet.App. 611 (1992).  Accordingly, remand is necessary to 
obtain these VA treatment records.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to RO for the following development:

1.  The RO should obtain all VA treatment 
records dated since 1998 to present.  
These records should be associated with 
the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


